Citation Nr: 1449137	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-16 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel
INTRODUCTION

The Veteran served on active duty from May 1970 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision, by the Buffalo, New York RO, which denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  

On May 6, 2014, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's hearing loss was first shown many years after discharge from service and is not otherwise shown to be related to military service.  

2.  Tinnitus was not manifest in military service and is not attributable to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2011 from the RO to the Veteran which was issued prior to the RO decision in March 2012.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding VA's duty to assist, the Veteran was provided an opportunity to submit additional evidence.  In addition, the RO obtained the Veteran's service treatment records (STRs), personnel records, and post-service medical records.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded an examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination report reflects that the examiner solicited symptoms from the Veteran, examined the Veteran, and provided conclusions and explanations necessary to evaluate the claims of service connection.  Therefore, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  

II.  Background

The Veteran entered active duty in May 1970.  His DD Form 214 indicates that he served as a general clerk; the record also indicates that the Veteran served as a yeoman.  At his pre-induction examination in December 1969, an audiometric examination revealed pure tone thresholds of 0, 0, -5, and 10 decibels in the right ear at the 500, 1000, 2000, and 4000 Hertz levels, and 10, 0, 15, and 10 decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz levels.  On the occasion of his separation examination in April 1974, an audiometric examination revealed pure tone thresholds of 15, 15, 20, 10, and 20 decibels in the right ear, and pure tone thresholds of 20, 15, 15, 5, and 5 decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz levels, respectively.  Clinical evaluation of the ears was normal.  The service treatment records (STRs) are negative for any complaints, findings or diagnosis of hearing loss or tinnitus.  

The Veteran's claim for service connection for hearing loss and tinnitus (VA Form 21-526) was received in July 2011.  Submitted in support of his claim was a statement in support of claim (VA Form 21-4138), dated in September 2011, wherein the Veteran reported that he served as a yeoman/secretary for the chaplain of the USS John F. Kennedy CVA-67 during his entire period of active duty.  The Veteran noted that the chaplain's office was immediately under the flight deck of the carrier and there was constant noise from jet engines, launch catapults and arresting cable systems during the nearly four years that he worked for the chaplain.  The Veteran indicated that he also has a constant ringing in his ears.  The Veteran indicated that, after service, he worked for highway and building maintenance; he also worked for US Airways, performing maintenance on aircraft.  The Veteran stated that hearing protection was provided by his employers, and he was exposed to little noise after service.  The Veteran noted that he does not hunt or use firearms for recreation; however, he occasionally uses a portable drill for home repairs.  

Submitted in support of the Veteran's claim were VA progress notes dated from March 2000 to October 2011.  The Veteran was seen in a VA clinic in March 2000 to establish care; at that time, it was noted that he was working doing utility maintenance for US Airways.  He denied any hearing loss; however, he stated that he had had tinnitus in the past two months.  He noted that he worked in the airport where it was noisy.  The assessment was tinnitus.  During a primary care visit in October 2011, it was noted that the Veteran spent 4 years onboard the aircraft carrier John F. Kennedy; he remained healthy while he was on active duty, but was exposed to loud noises on the flight line and was not being tested for hearing loss.  On examination, the examiner noted that there may be slight hearing loss; he noted that the Veteran was able to hear the loud spoken voice without any difficulty.  No pertinent diagnosis was noted.  

The Veteran was afforded a VA examination in March 2012.  The Veteran reported service in the U. S. Navy for 4 years as a yeoman.  The Veteran reported excessive noise aboard an aircraft carrier for all 4 years of service.  The Veteran also reported working for the railroad doing painting, track work, and carpentry.  He also reported working for US Airways cleaning planes and doing maintenance.  The Veteran indicated that he retired at the end of 2011.  He denied any history of recreational noise.  The Veteran reported declining hearing bilaterally; he stated that this had been most noticeable over the past couple years.  The Veteran further reported that bilateral tinnitus began many years ago but he could not recall specific onset; he described the tinnitus as a continuous buzzing/ringing that can fluctuate in frequency.  The Veteran noted that the longest he experiences significant tinnitus is about 30 minutes.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
40
45
60
LEFT
10
15
30
40
60

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  The pertinent diagnosis was sensorineural hearing loss in the frequency range of 500 to 4000 Hz in the right and left ears.  The examiner noted that the Veteran may have a significant change in hearing threshold in service, but it does not meet the criteria to be considered a disability for VA purposes.  The examiner concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  She explained that the Veteran's hearing was within normal limits at entrance and separation.  The examiner also reported a diagnosis of tinnitus.  She noted that the Veteran had a diagnosis of clinical hearing loss, and his tinnitus was at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner also concluded that tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner explained that hearing was within normal limits at entrance and separation, and there is no documentation of treatment and/or complaint of tinnitus in the STRs.  

At his hearing in May 2014, the Veteran maintained that his time in the military aboard the aircraft carrier, with loud jet noises, seemed to have been the cause and onset of his hearing problems; he stated that the condition has worsened as he gets older.  The Veteran testified that his ears also ring constantly.  The Veteran related that he served aboard the aircraft carrier for 4 years; during that time, he served as a yeoman for the chaplain.  The Veteran reported that the chaplain's office was directly underneath the flight deck where arresting gear was used and where planes took off; as a result, there was constant noise.  He stated that they also had pumps and generators that contributed to the noise.  The Veteran noted that they never used any hearing protection.  The Veteran stated that, as a young man, a person learned to live with the noise.  The Veteran indicated that, after service, he worked for the railroad and US Airways doing maintenance; he noted that the engines were never on when they cleaned the airplanes.  The Veteran maintained that he has had the ringing in his ears from the time he left service to the present.  

III.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran had qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

A.  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  

While the Veteran indicates that in-service exposure to noise from jets and generators contributed to hearing loss, the STRs are completely silent for any complaints of or treatment for hearing loss.  Furthermore, the separation examination, in April 1974, noted the Veteran's ears were normal.  The first objective clinical documentation of hearing loss is dated in March 2012, over 37 years after service separation.  The Board must note the lapse of many years between the Veteran's separation from service and the first diagnosis of sensorineural hearing loss.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

In addition, while the Veteran has a current diagnosis of sensorineural hearing loss, there is no competent evidence indicating that there is a relationship between the Veteran's current hearing loss and active service.  The only medical opinion regarding a nexus to military service is the negative opinion provided by the VA examiner.  The Veteran has not submitted any credible and competent evidence of a nexus to service.  Rather, the competent medical opinion of record dissociates the Veteran's service from the onset of his hearing loss.  Significantly, following his VA examination in March 2012, the VA medical examiner stated that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The basis for the opinion was that the Veteran had hearing within normal limits at the time entrance and separation from service.  Nothing in the record refutes this conclusion or its foundation.

Absent competent evidence establishing a link between current hearing loss and service, the Veteran's claim for service connection for hearing loss cannot be granted.  Again, there is more than a 37-year gap between the Veteran's discharge from service and the first objective evidence of a disability.  The Veteran's statements for treatment purposes place the onset of noticeable hearing loss years after service and there is no competent evidence linking the remote onset to an in-service event.  Rather, the only competent opinion addressing the origin of the disability is a negative opinion.  Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  See Gilbert, 1 Vet. App. at 55.  

The Board acknowledges the Veteran's assertions that he was exposed to loud noises in service, which he claims caused his hearing loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) ; 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, relating noise exposure in service to a current disability, especially with a lengthy gap in the medical record and a delay in a noticeable loss, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay assertions.  

Accordingly, the Board does not find that the Veteran's hearing loss has been present since active service and further finds that the competent medical evidence weighs against finding a relationship between current hearing loss and the Veteran's period of active service, to include in-service noise exposure.  The Veteran has not submitted any evidence to contradict the VA examiner's opinion.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not helpful to this claimant.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

B.  Tinnitus

The Veteran is seeking service connection for tinnitus, which he believes developed as a consequence of service.  However, after review of the record, the Board finds that the preponderance of the evidence is against this claim.  

The Board accepts that the Veteran was exposed to noise in service and has a current diagnosis.  However, the STRs are negative for any complaints and findings of tinnitus.  The separation examination report, prepared in April 1974, shows that the Veteran's ears were normal.  The first objective documentation of tinnitus is dated in March 2000, over 26 years after the Veteran's service separation.  The Board must note the lapse of many years between his separation from service and the first indication of tinnitus.  (As noted above, the United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).)  

In addition, while the Veteran has a current diagnosis of tinnitus, there is no reliable evidence indicating that there is a relationship between the Veteran's current tinnitus and active service.  Rather, following a VA examination in March 2012, the VA audiologist stated that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner also concluded that tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner explained that hearing was within normal limits at entrance and separation, and there is no documentation of treatment and/or complaint of tinnitus in the STRs.  

The Board recognizes that the Veteran states that he has tinnitus which is due to noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds the opinion of the VA Audiological examiners to be more persuasive than the Veteran's lay opinion, and the VA examiner's opinion is consistent with the record.  

To the extent that the Veteran has indicated that he has had tinnitus since service, the Board finds such report to be incredible.  As noted above, he did not report any tinnitus at the time of his discharge from service.  The Court has established that symptoms, not treatment, are the essence of continuity of symptomatology.  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, there is a phenomenal gap in evidence of complaints, treatment or any indicia of disability including routine examinations.  Furthermore, when examined for separation, the Veteran was provided an opportunity to report a medical history; although he reported some history, he did not report a history of tinnitus.  His silence, when otherwise affirmatively speaking, constitutes negative evidence.  During a clinical visit in March 2000, the Veteran reported that he had had tinnitus in the past two months.  Moreover, during the VA examination in March 2012, the Veteran stated that he first noticed tinnitus many years ago, but could not recall specific onset.  Therefore, the Board finds that the evidence presented by the Veteran, which attempts to establish continuity since discharge, is inconsistent and contradicted by the contemporaneous evidence of record.  The Veteran's inconsistencies show that the lay evidence is not a fully credible history with regard to the onset of his tinnitus.  The Veteran's assertions of continuity are consequently not persuasive.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997); McCormick v. Gober, 14 Vet. App. 39 (2000).  

In summary, there is no reliable evidence of tinnitus in service and no competent evidence attributing tinnitus to service.  The Veteran's remote assertions as to the onset of tinnitus are not persuasive evidence in light of the remaining evidence, including the VA examiner's opinion.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection for tinnitus is denied.  


ORDER


Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


